Case 6:18-cv-01676-PGB-DC| Document 1 Filed 10/05/18 Page 1 of 10 Page|D 1

o t‘._.`;~'~ L#

;'\J
ll'\}
(.} l

UNITED sTATEs DIsTRiCT COUR`TE tht"'{ '5
MIDDLE DlsTRlCT 01= FLoRIDA
oRLANDo DlvlsloN

JAMEs BOYER,

Plaintiff,
-vs_ n 90
CAsE No.; ullX-cv- ku%-'o£t~ "‘\O
ocwEN LoAN sERvicrNG, LLC,

Defendant.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

COMES NOW Plaintiff, James Boyer (hereinafter “Plaintiff"), by and through the
undersigned counsel, and sues Defendant, chen Loan Servicing, LLC (hereinafter
“Defendant"), and in support thereof respectfully alleges violations of the Telephone
Consurner Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”) and the Florida Consumer
Collection Practices Act, Fla. Stat. § 559.55 et seq. (“FCCPA”).

INTRODUCTION

l. The TCPA Was enacted to prevent companies like Defendant from
invading American citizen’s privacy and prevent abusive “robo-calls.”

2. “The TCPA is designed to protect individual consumers from receiving
intrusive and unwanted telephone calls.” Mims v. Arrow Fz`n. Sem’s., LLC, ~US--, 132
S.Ct., 740, 745, 181, L.Ed. 2d 881 (2012).

3. “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the
*1256 scourge of modern civilization, they wake us up in the morning; they interrupt our

dinner at night; they force the sick and elderly out of bed; they hound us until we want to

Case 6:18-cv-01676-PGB-DC| Document 1 Filed 10/05/18 Page 2 of 10 Page|D 2

rip the telephone out of the wall.”’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings
presumably intended to give telephone subscribers another option: telling the auto-dialers
to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (llth Cir.
2014).

4. According to the Federal Communications Commission (FCC),
“Unwanted calls and texts are the number one complaint to the FCC. There are thousands
of complaints to the FCC every month on both telemarketing and robocalls. The FCC
received more than 215,000 TCPA complaints in 2014." Fact Sheet: Wheeler Proposal
to Protect and Empower Consumers Against Unwanted Robocalls, Texts to Wireless
Phones, Federal Communications Commission, (May 27, 2015),
http://transition.fcc.gov/Daily_Releases/Daily_Business/ZOlS/db0527/DOC-
333676Al .pdf.

JURISDICTION AND VENUE

5. This is an action for damages exceeding Seventy-Five Thousand Dollars
($75,000.00), exclusive of attorney fees and costs.

6. Jurisdiction and venue for purposes of this action are appropriate and
conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves
violations of the TCPA.

7. Subject matter jurisdiction, federal question jurisdiction, for purposes of
this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the
district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States; and this action involves violations of

Case 6:18-cv-01676-PGB-DC| Document 1 Filed 10/05/18 Page 3 of 10 Page|D 3

47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)
and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014).

8. The alleged violations described herein occurred in Brevard County,
Florida. Accordingly, venue is appropriate With this Court under 28 U.S.C. §l39l(b)(2)
as it is the judicial district in Which a substantial part of the events or omissions giving
rise to this action occurred.

FACTUAL ALLEGATIONS

9. Plaintiff is a natural person, and citizen of the State of Florida, residing in
Brevard County, Florida.

10. Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

11. Plaintiff is an “alleged debtor.”

12. Plaintiff is the “called party.” See Breslow v. Wells F argo Bank, N.A., 755
F. 3d 1265 (l lth Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th
Cir. 2014).

13. Defendant is a corporation with its principal place of business located at
1661 Worthington Road, Suite 100, West Palm Beach, Florida 33409, and which
conducts business in the State of Florida through its registered agent, Corporation Service
Company, located at 1201 Hays Street, Tallahassee, Florida 32301.

14. The debt that is the subject matter of this Complaint is a “consumer debt”
as defined by Florida Statute §559.55(6).

15. Defendant is a “creditor” as defined in Florida Statute §559.55(5).

Case 6:18-cv-01676-PGB-DC| Document 1 Filed 10/05/18 Page 4 of 10 Page|D 4

16. Defendant called Plaintiff on Plaintiff’s cellular telephone thousands of
times in an attempt to collect a debt associated with a home mortgage

17. Defendant attempted to collect an alleged debt from Plaintiff by this
campaign of telephone calls.

18. Automated calls from Defendant are initiated from phone numbers
including, but not limited to: 800-746-2936; and when that number is called, an artificial
voice answers and identifies the number as belonging to Defendant.

19. Upon information and belief, some or all of the calls the Defendant made
to Plaintiff’s cellular telephone number were made using an “automatic telephone dialing
system” which has the capacity to store or produce telephone numbers to be called, using
a random or sequential number generator (including but not limited to a predictive dialer)
or an artificial or pre-recorded voice; and to dial such numbers as specified by 47 U.S.C §
227(a)(1) (hereinalter “auto-dialer calls”). Plaintiff will testify that he knew it was an
auto-dialer because of the vast number of calls he received and also because he heard a
pause when he answered his phone before a voice came on the line (a common indicator
of the use of an auto-dialer.) Furthermore, Plaintiff received pre-recorded messages from
Defendant.

20. Plaintiff is the subscriber, regular user and carrier of the cellular telephone
number 321-***-8776 and was the called party and recipient of Defendant’S calls.

21. Defendant placed an exorbitant number of automated calls to Plaintiff' s
cellular telephone number 321-***-8776 in an attempt to collect on a home mortgage

loan.

Case 6:18-cv-01676-PGB-DC| Document 1 Filed 10/05/18 Page 5 of 10 Page|D 5

22. On several occasions since the Defendant’s campaign of excessive and
harassing automated calls began, Plaintiff advised Defendant’s agent(s) to stop calling his
cellular telephone For example, Plaintiff first revoked his consent to receive calls from
the Defendant in or around the middle of 2014. Since that time, he has repeatedly advised
the Defendant that be believes that his account is current, that they should not call his
cellular telephone, and to “stop calling.”

23. Despite Plaintiff repeatedly telling Defendant to stop calling and disputing
being past-due on his mortgage, Defendant has called Plaintiff thousands of times using
an auto-dialer. These calls came multiple times per day, multiple days per week since
approximately mid-2014, at an excessive and harassing rate. Nothing Plaintiff said to
Defendant’s agents could get the endless barrage of calls to stop.

24. Defendant has a corporate policy to use an automatic telephone dialing
system or a pre-recorded or artificial voice to individuals just as it did to Plaintiff’s
cellular telephone in this case.

25. Defendant has a corporate policy to use an automatic telephone dialing
system or a pre-recorded or artificial voice just as it did to Plaintiff s cellular telephone in
this case, with no way for the consumer, Plaintiff, or Defendant, to remove the number.

26. Defendant’s corporate policy is structured so as to continue to call
individuals like Plaintiff, despite these individuals explaining to Defendant they Wish for
the calls to stop.

27. Defendant has numerous other federal lawsuits pending against it alleging

similar violations as stated in this Complaint.

Case 6:18-cv-01676-PGB-DC| Document 1 Filed 10/05/18 Page 6 of 10 Page|D 6

28. Defendant has numerous complaints across the country against it asserting
that its automatic telephone dialing system continues to call despite requested to stop.

29. Defendant has had numerous complaints from consumers across the
country against it asking to not be called; however, Defendant continues to call the
consumers

30. Defendant’s corporate policy provided no means for Plaintiff to have his
number removed from Defendant’s call list.

31. Defendant has a corporate policy to harass and abuse individuals despite
actual knowledge the called parties do not wish to be called.

32. Not a single ca11 placed by Defendant to Plaintiff was placed for
“emergency purposes” as specified in 47 U.S.C. § 227(b)(l)(A).

33. Defendant willfully and/or knowingly violated the TCPA with respect to
Plaintiff,

34. From each and every call placed without consent by Defendant to
Plaintiff’s cellular telephone, Plaintiff suffered the injury of invasion of privacy and the
intrusion upon his right of seclusion.

35. From each and every call without express consent placed by Defendant to
Plaintiff’s cellular telephone, Plaintiff suffered the injury of occupation of his cellular
telephone line and cellular telephone by unwelcome calls, making the cellular telephone
unavailable for legitimate callers or outgoing calls while the cellular telephone was

ringing from Defendant’s calls.

Case 6:18-cv-01676-PGB-DC| Document 1 Filed 10/05/18 Page 7 of 10 Page|D 7

36. From each and every call placed without express consent by Defendant to
Plaintiff's cellular telephone, Plaintiff suffered the injury of unnecessary expenditure of
his time, For calls he answered, the time he spent on the call was unnecessary as he
repeatedly asked for the calls to stop. Even for unanswered calls, Plaintiff had to Waste
time to unlock the cellular telephone and deal with missed call notifications and call logs
that reflected the unwanted calls. This also impaired the usefulness of these features of
Plaintiff’s cellular telephone, which are designed to inform the user of important missed
communications

37. Each and every call placed without express consent by Defendant to
Plaintiffs cellular telephone was an injury in the form of a nuisance and annoyance to
Plaintiff. F or calls that were answered, Plaintiff had to go to the unnecessary trouble of
answering them. Even for unanswered calls, Plaintiff had to Waste time to unlock the
cellular telephone and deal with missed call notifications and call logs that reflected the
unwanted calls. This also impaired the usefulness of these features of Plaintiffs cellular
telephone, which are designed to inform the user of important missed communications

38. Each and every call placed without express consent by Defendant to
Plaintiff’s cellular telephone resulted in the injury of unnecessary expenditure of
Plaintiffs cellular telephone’s battery power.

39. Each and every call placed without express consent by Defendant to
Plaintiff’s cellular telephone where a voice message was left which occupied space in

Plaintiff’s cellular telephone or network.

Case 6:18-cv-01676-PGB-DC| Document 1 Filed 10/05/18 Page 8 of 10 Page|D 8

40. Each and every call placed without express consent by Defendant to
Plaintiff‘s cellular telephone resulted in the injury of a trespass to Plaintiffs chattel,
namely his cellular telephone and his cellular telephone services.

41. As a result of the calls described above, Plaintiff suffered an invasion of
privacy. Plaintiff was also affected in a personal and individualized way by stress,
anxiety, nervousness, embarrassment, distress, frustration, aggravation, and anger.

CoUNTI
(viola¢ion of the TCPA)

42. Plaintiff fully incorporates and re-alleges paragraphs one (l) through
forty-one (41) as if fully set forth herein.

43. Defendant willfully violated the TCPA with respect to Plaintiff, especially
for each of the auto-dialer calls made to Plaintiffs cellular telephone after Plaintiff
notified Defendant that he wished for the calls to stop.

44. Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s
cellular telephone using an automatic telephone dialing system or pre-recorded or
artificial voice without Plaintiff’s prior express consent in violation of federal law,
including 47 U.S.C § 227(b)(l)(A)(iii).

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so
triable and judgment against chen Loan Servicing, LLC, for statutory damages,
punitive damages, actual damages, treble damages, enjoinder from further violations of

these parts and any other such relief the court may deem just and proper.

Case 6:18-cv-01676-PGB-DC| Document 1 Filed 10/05/18 Page 9 of 10 Page|D 9

COUNT II
(Violation of the FCCPA)

45. Plaintiff fully incorporates and re-alleges paragraphs one (1) through
forty-one (41) as if fully set forth herein.

46. . At all times relevant to this action Defendant is subject to and must abide
by the laws of the State of Florida, including Florida Statute § 559.72.

47. Defendant has violated Florida Statute § 559.72(7) by willfully
communicating with the debtor or any member of his or her family with such frequency
as can reasonably be expected to harass the debtor or his or her family.

48. Defendant has violated Florida Statute § 559.72(7) by willfully engaging
in other conduct Which can reasonably be expected to abuse or harass the debtor or any
member of his or her family.

49. Defendant’s actions have directly and proximately resulted in Plaintiff's
prior and continuous sustaining of damages as described by Florida Statute § 559.77.

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so
triable and judgment against chen Loan Servicing, LLC, for statutory damages,
punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

violations of these parts and any other such relief the court may deem just and proper.

CaS€ 6218-CV-OJ_676-PGB-DC|

10

Document 1 Filed 10/05/18 Page 10 of 10 Page|D 10

Respectfully submitted,

/s/FrankH. Kernev, III, Esquire
Frank H. Kemey, III, Esquire
Florida Bar #: 88672

Morgan & Morgan, Tampa, P.A.
One Tampa City Center

201 North Franklin Street, 7th Floor
Tampa, FL 33602

Telephone: (813) 223-5505
Facsimile: (813) 223-5402
fkemey@forthepeople.com
snazario@forthepeople.com
Counsel for Plaintiyj”

